 In the Matter of FRIGIDAIRE DivisioN,GENERAL MOTORS CORPORATIONandUNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA,LOCAL 801Case No. 9-11-1213.-Decided December 24, 1943Messrs. Harry M. HoganandHarry S. Benjamin, Jr., by Mr. HarryS. Benjamin,Jr.,of Detroit, Mich.,for the Company.Messrs. Robert N. Elsner, Henry Fiering,andDonald McNally,allof Dayton,Ohio, for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Electrical,Radio& Machine`Yorkers of America, Local 801,1 herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Frigidaire Division, General Motors Cor-poration, Dayton, Ohio, herein called the Company, the National La-bor Relations Board provided for an appropriate hearing upon duenotice before Benjamin E. Cook, Trial Examiner.- Said hearing washeld at Dayton, Ohio, on November 18, 1943.The Company and theUnion appeared, participated, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings arefree from prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYGeneral Motors Corporation,a Delaware corporation,with is prin-cipal offices located in NewYork City, andDetroit,Michigan, fune-I Although the petition omits the number of the local involved herein, the record indi-cates that"Local 801" is, in fact,the local concerned.All papers in this proceeding arehereby amended in accordance with such designation.54 N. L. R. B., No. 11.55 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionswith several unincorporated divisions; among which is theFrigidaire Division with which we are concerned herein.The Frig-idaire Division has its main office in Dayton, Ohio, and operates twoplants in both Dayton and Moraine, Ohio, where it manufacturesproducts and equipment for the armed forces of the United Statesand its allies.Approximately 50 percent of the productive materialsand fabricated or partially fabricated articles used in the manufactur-ing and fabricating operations of the Frigidaire Division, is obtainedfrom points outside the' State of Ohio; and more than 50 percent ofthe manufactured products of the Frigidaire Division is shipped topoints outside the State of Ohio.The Company admits that it isengaged in commerce within the meaning of the National Labor Re-lations Act.II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America, Local801, is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about August 23, 1943, the Union requested recognition fromthe Company as the bargaining representative of certain of its em-ployees; on or about August 27, 1943, the Company refused suchrecognition.A statement of the Field Examiner, introduced into evidence atthe hearing, indicates the Union represents a substantial number ofemployees in the voting unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2 The Field Examiner reported that the Union submitted five designation cards, all ofwhich bore apparently genuine, original signatures;that the names of five persons appear-ing upon said cards were listed on a current pay roll of the Company which contained thenames of seven employees in the voting unit hereinafter found appropuateThe recordindicates that there are presently eight employees in said voting unitThe Company contends that(a) three of the designations are undated and should not becounted, and (b) if this contention is correct, the Union has failed to indicate an interestin these employees sufficient to warrant the entertainment of this proceeding.While desig-nations beaung current dates are preferable, we have consistently accepted as a part ofthe representation showing undated cards that appear to bear genuine signaturesWeperceive no reason for adopting a strict>?i rule, since the Statement Concerning Claims ofAuthorization for Purposes of Representation is merely a part of an administrative investi-gation conducted in order to determine whethei or not these is sufficient evidence uponwhich to entertain a petition.This is an administrative matter,wholly within the discre-tion of the Boaid, and for this reason is not subject to attack by the parties to the pio-ceedingSeeMatter of hillStores,Inc.,39 N. L R. B 874 Accordingly, the contentionsof the Company are without merit FRIGIDAIRE DIVISION57IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESOn April 20, 1943, the Board issued a Decision and Direction ofElection 3 in which it found that all tool designers of the Companyat Plant No. 1 constituted an appropriate unit.4Thereafter, on May15, 1943, the Union was certified as the collective bargaining repre-sentative of the employees in that unit.In the instant proceeding the Union seeks to represent all em-ployees at Plant No. 1 of the Company engaged as tool designtrainees, tool design detailers, and blueprint operators.As in theprior proceeding, the Company contends that a unit confined toPlant No. 1 is not appropriate, and that because of its administrativeset-up, the employees in the classifications sought by the Unionherein engaged at all four plants of the Company should be includedwithin the unit.The record indicates that the Union has confinedits organizational activities to Plant No. 1, and has not attemptedto organize similarly classified employees in the other three plants.Accordingly, for reason stated in our prior Decision,5 we shall con-fine the voting group to those employees of the Company engaged astool design trainees, tool design detailers, and blueprint operators,at Plant No. 1.The record does not clearly indicate whether or not the Uniondesires that these employees be constituted a separate unit, or addedto the unit which it already represents.However, the evidence dis-closes a close functional relationship between the tool designers andthe employees involved herein, both groups being employed in thetool designing department and constituting an integral part of thetool designing process.Under these circumstances, we are of theopinion that the employees concerned herein may properly be in-cluded within the unit of tool designers presently represented by theUnion herein if they so desire.Accordingly, we shall direct thatan election be held among all employees of the Company engaged astool design trainees, tool design detailers, and blueprint operators,at Plant No. 1, excluding all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, todetermine whether or not they desire to be included within the unitc,f tool designers engaged at Plant No. 1.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-Jfatteiof Frtigida, re Dwtision, General MotorsCorporation,48 N L R B 1404The original Decision and Direction of Electioninadvertentlyincluded"all employeesin the tool designing departmentof Plant No.1."This error was correctedby an amend-ment which confined the unit to tool designers at said plant.3See footnote 3,supra. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the voting group hereinbefore described, who were em-ployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 9, of the NationalLabor Relations Board Rules and Regulations, Series 3, it is herebyDIRECTEDthat, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with FrigidaireDivision, General Motors Corporation, Dayton, Ohio,.an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the NinthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among all employees of the Company atPlant No. 1 engaged as tool design trainees, tool design detailers, andblueprint operators, excluding all supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired orreinstatedprior to the date of the election, to determine whether or not they.desire to be represented by United Electrical, Radio &MachineWorkers of America, Local 801, affiliated with the Congress of In-dustrialOrganizations,for the purposes of collectivebargaining.